DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method, classified in G01N 1/4005.
II. Claims 10-11, drawn to a cell, classified in G01N 1/4005.
III. Claims 12-14, drawn to a device, classified in G01N 1/4005.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Group I can be used without a member that transmits a wavelength within a range of 300 to 800 nm such as a UV-C light source.
Inventions I and III are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case Group I can be used with an apparatus that has a dialysis membrane.
Inventions II and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are materially different in design, Group II having a member that transmits light, and Group III having dialysis cartridges and a container.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁ the inventions have acquired a separate status in the art due to their recognized divergent subject matter
⦁ the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with J Lytle on 8/24/2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-14 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear what units the molecular weight cut-off range of the dialysis membrane are given in.  Clarification is requested.  In addition, it is unclear how the method provides a measurement of concentration, since no concentration measurement steps are positively recited.  Clarification is requested.  Claims 2-9 are rejected by virtue of their dependence on claim 1.
	Regarding claim 2, it is unclear what “1/1 × 104“ represents.  In order to further prosecution, the Examiner is interpreting it as 1/10,000.   
Claim 3 recites the limitations "the dialysis solution" and “the dialysis cartridge”.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 6, it is unclear what coordinates lower and top refer to.  In addition, it is unclear if “a fluid” in line 6 of the claim is meant to refer to the dialysis fluid.  In order to further prosecution, the Examiner is taking “a fluid” to mean the dialysis fluid.
Regarding claim 7, it is unclear what “iron oxide particles containing silver particles” entails.  Particularly, it’s unclear how iron oxide particles in and of them themselves can contain silver particles.  Clarification is requested.  Furthermore, claim 7 can be interpreted as agitating the target compound-containing solution and/or agitating the dialysis fluid with a stirrer chip; or it can be interpreted as agitating, with a stirrer chip, the target compound-containing solution and/or the dialysis fluid.  In order to further prosecution, the Examiner is interpreting it as agitating the target compound-containing solution and/or agitating the dialysis fluid with a stirrer chip.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Colvin (US 20020026108 A1).
	Regarding claim 1, Colvin teaches sensors that can detect analytes in food (Par. 226) A sample solution preparation method for measuring a concentration of a target compound contained in food with fluorescent indicator molecules in a matrix layer (Par. 109) by an immunity analysis method using fluorescence, a cover layer 30 permeable to the analytes to be sensed (Fig. 29, Par. 221) the sample solution preparation method including: a dialysis step for bringing a target compound-containing solution that includes the target compound into contact with a water-soluble liquid polymeric matrix 32 on the inside (Fig. 29, Par. 221) with a dialysis fluid through a dialysis membrane to transfer the target compound to the dialysis fluid, the cover layer 30 has a MWCO 3500 (Par. 222) wherein a molecular weight cut-off of the dialysis membrane is within a range of 2 x 102 to 2 x 105, and the sensor is compact size to permit the device to be implant in humans (Par. 3) and a volume of the dialysis fluid is relatively smaller than a volume of the target compound-containing solution.  
              Regarding claim 2, Colvin teaches the sensor has the size and shape of a pharmaceutical gelatin capsule (Par. 80) and can be implanted into animals (Par. 81) placing the polymeric matrix to sample ratio between 1/10 and 1/10,000 based on the size of the chosen animal.
	Regarding claim 3, Colvin teaches a cover layer 30 on the outer circumference (Fig. 29, Par. 221-222) of the sensor that can be inserted into the sample, such as between skin 50 and subcutaneous tissues 52 (Fig. 5, Par. 90).
	Regarding claim 5, Colvin teaches an internal heater to the sensor (Par. 200) which will heat the polymeric matrix more than the sample.
	Regarding claim 6, Colvin teaches a matrix layer made of aminoethylmethacrylate (Par. 111) which forms a higher specific gravity with water due to water’s ability to pack more densely in the presence of other materials.  See, for instance, Figure 3 of page 155 in Nakanishi, Koichiro, and Michio Kurata. "Density measurement in dilute aqueous solution of polyvinyl alcohol." Bulletin of the Chemical Society of Japan 33, no. 2 (1960): 152-157. showing the specific weight of water and polyvinyl alcohol with the increase in polyvinyl alcohol.  Independent of the orientation of the sensor Colvin teaches, it will have an orientation such that the sample is above it and the polymer matrix has a high specific gravity.
	Regarding claim 7, Colvin teaches an analyte in blood (Par. 79), a naturally agitated system.
	Regarding claim 8, Colvin teaches a matrix layer made of aminoethylmethacrylate (Par. 111).
	Regarding claim 9, Colvin teaches the detection of oxygen (Par. 226) a chemical used for growing crops.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colvin in view of Müller, Eckart, Rosemarie Berger, Eckhart Blass, Domien Sluyts, and Andreas Pfennig. "Liquid–liquid extraction." Ullmann's Encyclopedia of Industrial Chemistry (2000).
Regarding claim 4, Colvin teaches the method as described in claim 1, but does not appear to explicitly disclose wherein solubility of the target compound in the dialysis fluid is higher than solubility of the target compound in the target compound-containing solution.
	However, Müller et al. teaches varying solvents between phases to make solubility in the extracted phase higher (p. 254 bottom of left column).  
	Therefore, it would be obvious of one of ordinary skill in the art at the time of the filing of the invention to include the varying solubilities of Müller with the sensor device and method of Colvin because the choice of solvent is important to achieve a desired extraction (Müller, p. 254 bottom of left column).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Schultz (US 4344438 A) teaches an optical sensor that can be used to measure the concentration of low molecular weight substances in food (Col. 7 Lines 50-53) that diffuse across a dialysis membrane (Col. 7 Lines 41-43) with florescence (Col. 7 Lines 26-30).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan J Dowty whose telephone number is (571)272-4436. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.D./Examiner, Art Unit 1796       

/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796